104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Danilo CAJINA, also known as Danny, also known as Alex, Appellant.UNITED STATES of America, Appellee,v.Camilo A. CAJINA, Jr., also known as Eddie, Appellant.
Nos. 96-2900, 96-2935.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 10, 1996.Filed Dec. 13, 1996.

Before FAGG, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
PER CURIAM.


1
Danilo and Camilo A. Cajina appeal their drug-related convictions and sentences.  They contend the evidence is insufficient to support the jury's verdicts.  They also contend the district court miscalculated the quantity of drugs attributable to them and thus failed properly to determine appropriate base offense levels for their sentences.  Discussion of the issues presented by these appeals will serve no useful purpose.  We have carefully considered the Cajinas' contentions and find them to be without merit.  We affirm their convictions and sentences.  See 8th Cir.  R. 47B.